Citation Nr: 0800323	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-26 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Propriety of severance of service connection of diabetes 
mellitus. 

2.  Entitlement to service connection for a disorder of the 
esophagus, diagnosed as gastroesophageal reflux disease.  

3.  Entitlement to service connection for a back condition.  

4.  Entitlement to service connection for a stomach 
condition, including claimed as secondary to diabetes 
mellitus. 

5.  Entitlement to service connection for hypertension, 
including claimed as secondary to diabetes mellitus.  

6.  Entitlement to service connection for erectile 
dysfunction, including claimed as secondary to diabetes 
mellitus.  




REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).   

Procedural History

The veteran served on active duty from August 1963 until 
August 1967.  

In December 2003, the RO received the veteran's claims of 
entitlement to service connection for several claimed 
disabilities.   In the July 2004 rating decision, service 
connection was denied for a stomach condition, an esophageal 
condition and a back condition.  In August 2004, the veteran 
submitted a timely notice of disagreement as to the denial of 
his gastric condition, back condition and esophageal 
condition claims.  His appeal as to these issues was 
perfected by his August 2005 submission of his substantive 
appeal.  

In the July 2004 rating decision, service connection was 
granted for Type II diabetes mellitus, and a 20 percent 
disability rating was assigned.  In a December 2004 rating 
decision, the RO proposed to sever service connection of the 
veteran's diabetes mellitus and denied his hypertension and 
erectile dysfunction claims.  
The severance of service connection was made final in the 
August 2005 rating decision.  The veteran filed a timely 
notice of disagreement as to that decision and initiated an 
appeal regarding the propriety of the severance of service 
connection.  The veteran perfected his appeal of the 
severance of service connection of diabetes mellitus in March 
2006.  

In the December 2004 rating decision, service connection was 
denied for hypertension and erectile dysfunction.  The appeal 
as to the hypertension and erectile function claims was 
perfected by the timely submission of the veteran's 
substantive appeal in January 2006.  

Clarification of issues on appeal

In the veteran's December 2003 claim of entitlement to 
service connection, he separately claimed entitlement to 
service connection for a stomach condition and an esophageal 
condition.  The RO has developed these issues separately.   

Based upon the medical evidence of record, the claimed 
stomach condition is gastroparesis and the claimed esophageal 
condition is gastroesophageal reflux disease (GERD).  Because 
the separately diagnosed conditions can be distinguished, the 
claims, which have been developed as two separate issues, 
will be separately addressed by the Board.  

Remanded issues
 
The issues of the veteran's entitlement to service connection 
for a stomach condition, hypertension and erectile 
dysfunction are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Issues not on appeal

In the July 2004 rating decision, the RO also denied the 
veteran's claim of entitlement to service connection of a 
shoulder condition.  To the Board's knowledge, the veteran 
has not disagreed with this decision.  


  FINDINGS OF FACT

1.  Service connection was granted for Type II diabetes 
mellitus in July 2004 based upon a competent medical 
diagnosis of that disorder.

2.  A December 2004 opinion of D.P., F.N.P. lacks 
certification, with a summary of facts, findings and reasons 
supporting a conclusion that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated was clearly erroneous. 

3.  The veteran's service medical records are pertinently 
negative for any complaint related to the veteran's esophagus 
or back.  

4.  The competent and probative medical evidence of record 
does not include any indication that a relationship exists 
between the veteran's current esophageal and back complaints 
and his military service.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus was not properly 
severed; a 20 percent rating is assigned from the date of 
severance forward.  38 C.F.R. §§ 3.105 (2007).  

2.  An esophageal condition was not incurred in or aggravated 
by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  A back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As was described in the Introduction, the RO granted service 
connection for diabetes mellitus secondary to herbicide 
exposure.  Subsequently, the RO severed service connection, 
based upon a finding that the veteran suffered from Type 1, 
not Type 2 diabetes and therefore his diabetes was not 
subject to presumptive service connection secondary to 
herbicide exposure.  The veteran seeks reinstatement of 
service connection for diabetes

The veteran also seeks entitlement to service connection for 
several other conditions.   Two of those issues, entitlement 
to service connection for an esophageal condition and a back 
condition, will be addressed on the merits.  
The remaining issues are being remanded.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007) [reasonable doubt to be resolved in 
veteran's favor].

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

With respect to the veteran's appeal of the severance of 
service connection of diabetes, the benefit sought on appeal 
is being granted in full.  Accordingly, any failure to 
provide complete notice or assistance under the VCAA in the 
development of this claim has been rendered moot and no 
further discussion is therefore necessary.
 
With respect to the esophageal condition and back condition 
claims, after having carefully reviewed the record, the Board 
has concluded that the notice requirements of the VCAA have 
been satisfied with respect to those issues.  

Crucially, the veteran was provided with VCAA notice through 
a January 20, 2004 letter.  Specifically, in the letter he 
was advised that VA would obtain all evidence kept by the VA 
and any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.     

Finally, the Board notes that the January 2004 letter 
expressly notified the veteran to send or describe additional 
information about his claims.  Specifically the January 2004 
letter advised the veteran to send to VA any additional 
evidence that he had in his possession.  See January 2004 
letter, page 3.  Additionally the letter advised the veteran 
of the procedure for describing additional evidence which he 
wished to have VA obtain.  These requests comply with the 
requirements of 38 C.F.R. § 3.159 (b) in that the RO informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim. Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. 

Element (1), veteran status, is not at issue.  The veteran's 
claim has been denied based on elements (2) existence of a 
disability and (3) a connection between the veteran's service 
and the disability.  As discussed above, adequate notice as 
to both elements was given in the January 2004 VCAA letter.   
Because as discussed below the Board is denying the veteran's 
service connection claims, elements (4) and (5) remain moot.

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these three issues has been 
identified and obtained, to the extent possible.  

The evidence of record includes the veteran's service medical 
records, VA treatment records, identified and available 
private medical records and several statements from the 
veteran.  Although the veteran has identified certain 
additional private treatment records, he further acknowledged 
that such additional records are unavailable or no longer 
exist.  

The veteran has not been afforded a VA medical examination 
relative to his esophagus and back condition claims.  
However, no such examination is necessary.  As will be 
explained in detail below, the veteran's complete service 
medical records have been obtained and they do not provide a 
basis for showing in-service incurrence of either the 
esophageal or the back condition.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the veteran currently has a an esophageal disorder, 
GERD, and a back disability. The record is missing critical 
evidence of that an event, injury, or disease occurred in 
service, McLendon element (2), and the veteran's claims for 
service connection for esophageal and back disabilities are 
being denied on that basis. The outcomes of these issues thus 
hinge on matters other than those which are amenable to VA 
examination and medical opinion.  Specifically, resolution of 
these claims hinge upon whether the veteran had the claimed 
disorders, or injuries which led to same, in service. That 
question cannot be answered via medical examination or 
opinion, but rather on evidence such as the service medical 
records.

As explained in greater detail below, the outcome of the 
claims of service connection for esophageal and back 
disabilities hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
in-service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value. See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) [the Board is not bound to accept 
a physician's opinion when it is based exclusively on the 
recitations of a claimant].  Obtaining a medical nexus 
opinion under the circumstances presented in this case would 
be a useless exercise. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the in-service incurrence 
of esophageal and/or back disease.

Under the circumstances presented in this case, the Board has 
determined that a medical opinion is not necessary in the 
instant case

As will be discussed below, the veteran's claims of 
entitlement to service connection for other disabilities are 
being remanded for a medical nexus opinion. The Board is 
doing so because, unlike the esophageal and back disability 
issues which are being decided herein, those claims are 
secondary to the service-connected diabetes mellitus, which 
triggers the duty to obtain a nexus opinion.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2007).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.    

Accordingly, the Board will proceed to a decision on the 
merits as to three of the issues on appeal.

1.  Propriety of severance of service connection of diabetes 
mellitus effective November 1, 2005. 

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).



Service connection -herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2006).  

Under the applicable regulations, if a veteran was exposed to 
an herbicide agent during active military service Type II 
diabetes mellitus shall be presumed to be service connected.  
See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) 
(2007).  

Severance of service connection

Subject to the limitations contained in 38 C.F.R. §§ 3.114 
and 3.957, service connection will be severed only where 
evidence establishes that the grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 
60 days for the presentation of additional evidence to show 
that service connection should be maintained.  Unless 
otherwise provided, if additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced or discontinued, if in order, effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  See 38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 
38 C.F.R. § 3.105(d) (2007).



To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  See Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of clear and 
unmistakable error in a prior decision and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection, but the reviewable evidence is 
not limited to that which was before the RO in making its 
initial service connection award.  
See Daniels v. Gober, 10 Vet. App. 474 (1997).

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

Factual background

The Board believes that a brief factual background will aid 
in an understanding of its decision.

In December 2003, the veteran submitted his original claim of 
entitlement to service connection of diabetes mellitus 
claimed as secondary to herbicide exposure.  Included with 
his claim were recent private treatment records including the 
October 2003 records from Dr. T.T. showing a diagnosis of 
Type II diabetes.  

The RO obtained the veteran's service records and confirmed 
service in the Republic of Vietnam. Accordingly, in the 
absence of evidence to the contrary, herbicide exposure was 
presumed.  Given the diagnosis of Type II diabetes mellitus 
contained in the private treatment records and the objective 
verification of service in Vietnam, service connection for 
Type II diabetes mellitus was granted in a July 2004 rating 
decision.  

In September 2004, the veteran was referred for a VA medical 
examination as part of the development of his secondary 
service connection claims.  Additionally a December 2004 
addendum opinion was obtained.  At that time, D.P, F.N.P. 
determined that based on laboratory testing results the 
veteran's diabetes was Type I, not Type II.  The VA September 
2004 examination and December 2004 addendum report each 
indicate agreement with this conclusion by a physician 
identified as an endocrine specialist.  

In December 2004, the RO issued a rating decision proposing 
to sever service connection, along with a letter detailing to 
the veteran the reasons therefore.  Specifically, the veteran 
was informed that Type I diabetes is not presumed to have 
been caused by herbicide exposure and therefore he was no 
longer entitled to service connection on a presumptive basis.  
Based upon the September 2004 diagnosis of Type I diabetes 
the RO determined that 38 C.F.R. § 3.309(e) no longer applied 
and service connection for diabetes was no longer valid.

After notifying the veteran of the proposed change in a 
December 2004 rating decision, an August 2005 rating decision 
implemented the proposed severance making the severance 
effective November 1, 2005.  This appeal followed. 

Analysis

The veteran has appealed the severance of service connection 
of diabetes.  

As has been discussed in the law and regulations section 
above, service connection may be severed only upon a finding 
of CUE in the grant of service connection. 
Section 3.105(d) [revisions of decisions] specifically states 
that:

A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or 
physicians or other proper medical authority certifies 
that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and 
reasons supporting the conclusion.  [Emphasis added by 
the Board.]

In this case, the evidence before the RO at the time of the 
severance of entitlement to service-connected consisted of 
the evaluation by D.P., FNP, dated December 3, 2004 which 
stated only that "[The veteran's]  laboratory evaluations 
had returned and he does have Type 1 diabetes mellitus, not 
Type.2"  The report concludes that an endocrine medicine 
specialist was consulted and the physician "states that 
based on the laboratory evidence of the ICA and the GAD 
findings his diabetes is definitely Type 1"  Based on that 
evidence, the RO concluded that severance was proper.

However, the Board finds that neither D.P. herself nor the 
reviewing endocrine specialist certified that "in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous."  There was 
no such finding as to the previous diagnosis of Type II 
diabetes mellitus by Dr. T.T., nor was there a summary of 
facts and reasons supporting a conclusion that the prior 
diagnosis was clearly erroneous.  

Section 3.105(d) very clearly describes the limited 
circumstance where a change in diagnosis may be accepted as a 
basis for severance of service connection.  If the change on 
diagnosis (in this case from Type II to Type I diabetes 
mellitus) does not meet the criteria, then it may not be an 
acceptable basis for severance.  So it is in this case.  

In short, although there is undoubtedly evidence that the 
veteran in fact has Type I diabetes, which may not be 
presumptively service connected, there remains evidence that 
he has Type II diabetes.  For reasons stated above, the Board 
finds that CUE has not been demonstrated in the grant of 
service connection in July 2004.  The Board accordingly finds 
that the severance of the veteran's service connection for 
diabetes was improper.  

Service connection is accordingly restored.  The previously 
assigned 20 percent disability rating is restored, effective 
as of the date of severance, November 1, 2005.

2.  Entitlement to service connection for an esophageal 
disorder.  

3.  Entitlement to service connection for a back condition.  

Pertinent law and regulations

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

The veteran is seeking entitlement to service connection for 
an esophageal condition and a back condition.  A common 
discussion of the claims will be presented.  In the interest 
of clarity, a Hickson analysis will be employed.  

Concerning element (1), current disability, a January 2005 
private medical record includes a diagnosis of 
gastroesophageal reflux disease (GERD) and an April 2003 
private medical record shows a diagnosis of herniated nucleus 
pulposus.  Current disability has therefore been established.  

Moving to element (2), in-service incurrence of disease or 
injury, the Board will address illness and injury in turn.  

The veteran's complete service medical records have been 
obtained.  These records are pertinently negative for any 
diagnosed condition of the veteran's spine or esophagus, and 
they specifically do not include any diagnosis of either GERD 
or herniated nucleus pulposus.  

Additionally, the service medical records document no report 
of injury to the veteran during service.  Nor does the 
veteran himself appear to contend that a specific injury 
occurred.  

Accordingly, there is no showing of in-service incurrence of 
disease or injury.  Hickson element (2) is therefore not met, 
and the claims fail on that basis.  

For the sake of completeness, the Board will also briefly 
address element (3), medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide in the alternative].

There is no competent evidence of record that establishes a 
causal relationship between the veteran's currently diagnosed 
GERD and/or herniated nucleus pulposus and his military 
service.  No such relationship was found in the September 
2004 VA general medical examination and no such relationship 
is alluded to in the private treatment records.  In the 
absence of in-service disease or injury, it would seem that 
such medical nexus opinion would be impossible.

To the extent that the veteran himself believes that his 
esophageal and back  problems are somehow related to his 
military service this is not a competent source of medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions] 

The Board adds that the veteran has had ample opportunity to 
secure medical evidence in his favor and submit same to VA. 
He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].  Hickson element (3) is thus also not satisfied.

In conclusion, for the reasons set out above, the Board has 
determined that the evidence of record does not indicate that 
the veteran's esophageal or back conditions  began during 
service.   A preponderance of the evidence is against the 
claims.  The criteria for the establishment to entitlement to 
service connection have not been met, and the claims are 
therefore denied.  


ORDER

Service connection for diabetes mellitus is restored, 
effective November 1, 2005.

Entitlement to service connection for a esophageal condition 
is denied.  

Entitlement to service connection for a back condition is 
denied.  


REMAND

4.  Entitlement to service connection for a stomach 
condition, including claimed as secondary to diabetes 
mellitus.  

5.  Entitlement to service connection for hypertension, 
including claimed as secondary to diabetes mellitus.  

6.  Entitlement to service connection for erectile 
dysfunction, including claimed as secondary to diabetes 
mellitus.  

The veteran is also seeking entitlement to service connection 
for a stomach condition, hypertension and erectile 
dysfunction, including as secondary to service-connected 
diabetes mellitus.  The veteran has in essence claimed all 
three disabilities both as being directly related to his 
military service and as secondary to his service-connected 
diabetes mellitus.  

For reasons expressed immediately below, the Board finds that 
additional development of the evidence is necessary. 

First, medical nexus opinions are either unclear or are 
lacking.  Therefore, the Board finds that medical opinions 
must be obtained.  See Charles,  supra;  see also 38 C.F.R. § 
3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  

In addition, with respect to the claimed stomach disorder, 
January 2005  private medical records indicate diabetic 
gastroparesis.  However, there was no finding of 
gastroparesis or any other gastric condition made in 
connection with a September 2004 VA examination or in a 
December 2004 addendum.  The matter of current disability 
must be resolved.

For the reasons set out above, the record does not contain 
sufficient medical evidence concerning medical nexus for 
these three conditions. 

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for a medical 
professional to review the veteran's VA 
claims folder and to provide an opinion, 
with supporting rationale, as to the 
following questions.

(a.)   Whether it is at least as likely as 
not that gastroparesis is related to the 
veteran's military service or to his 
service-connected diabetes mellitus.

(b.)  Whether it is at least as likely as 
not that hypertension is related to the 
veteran's military service or to his 
service-connected diabetes mellitus.  
  
(c.)  Whether it is at least as likely as 
not that erectile dysfunction is related 
to the veteran's service-connected 
diabetes or to his military service, to 
include an in-service circumcision in May 
1965.

If the reviewing professional determines 
that physical examination and/or 
diagnostic testing of the veteran are 
necessary as to any of the claimed 
conditions, such should be scheduled. A 
report should be prepared and associated 
with the veteran's VA claims folder.

2.  Following the completion of the 
foregoing and any other development it 
deems necessary, VBA should readjudicate 
the veteran's claims.  If the claims are 
denied, in whole or in part, VBA should 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.   Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


